Citation Nr: 1000903	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for the period prior to June 2, 2005; in excess of 
10 percent for the period between June 2, 2005 and September 
6, 2007, and in excess of 70 percent disabling for the period 
beginning September 6, 2007 for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1964 to October 
1968, and from May 1971 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a October 2005 rating decision, the RO increased the 
rating for the Veteran's service-connected PTSD from 10 
percent disabling to 30 percent disabling, effective from 
November 11, 2003, and from 30 percent to 10 percent 
disabling for the period beginning June 2, 2005.  A March 
2008 rating decision increased the rating for the Veteran's 
disability from 10 percent to 30 percent disabling effective 
September 6, 2007.  In May 2008, the Veteran's rating was 
increased from 30 percent disabling to 70 percent disabling 
effective September 6, 2007.   Because the increase in the 
rating of the Veteran's PTSD disability does not represent 
the maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 30 
percent disabling for the period prior to June 2,. 2005; in 
excess of 10 percent for the period between June 2, 2005 and 
September 6, 2007, and in excess of 70 percent disabling for 
the period beginning September 6, 2007 for PTSD.  The Veteran 
contends that his condition is more severe than that 
contemplated by his current rating scheme.

The Veteran was last examined to assess his PTSD disability 
in April 2008.  At that time he was still working as an 
aircraft mechanic, which had done for more than 20 years.  In 
March 2009 the Veteran had a VA examination for hypertension.  
During the exam he indicated that he had not worked since 
February 2009, though he did not indicate why he was no 
longer working.  Additionally, the Veteran's symptoms have 
regularly increased throughout the rating period and his most 
recent global assessment of functioning (GAF) score is 
reported as 55.  

The Veteran's change in employment status and low GAF score, 
along with his history of increasing symptoms indicate that 
the Veteran's current VA examination for PTSD may not reflect 
full the extent of his disability.  For these reasons the 
Veteran must be afforded a contemporaneous examination to 
assess the current nature, extent, and severity of his PTSD 
disability.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  All indicated tests and studies 
should be performed and a GAF score should 
be provided.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions reached 
in a legible report.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


